Citation Nr: 9913812	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a right knee disorder.

In his Substantive Appeal of June 1998, the veteran also 
perfected his appeal of an August 1997 denial of service 
connection for a chronic prostate disorder, secondary to 
Agent Orange exposure.  However, he thereafter withdrew his 
appeal of this issue, in a statement that he submitted in 
July 1998, in which he also withdrew a June 1998 request for 
an RO hearing.  The issue listed on the first page of the 
present decision is now ready for its appellate review.


FINDINGS OF FACT

1.  The Board denied the appeal of an December 1975 RO's 
denial of a claim for service connection for a right knee 
condition in a decision dated in November 1976, which is 
final and can only be reopened upon the submission of new and 
material evidence.

2.  Most of the evidence that has been produced since the 
Board's decision of November 1976 was already of record as of 
that date and the rest of it is newly submitted evidence 
that, still, cannot be considered to bear directly and 
substantially upon the specific matter under consideration 
(in the sense that none of it addresses the specific question 
of whether the right knee disorder is indeed causally related 
to service) nor to be so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as required by VA regulation.


CONCLUSION OF LAW

The evidence that has been produced since the Board rendered 
its decision of November 1976 is not new and material and 
therefore it does not serve to reopen the claim for service 
connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background:

In a March 1976 rating decision, the Hartford, Connecticut, 
RO denied a claim of entitlement to service connection for a 
right knee condition.  The RO based the denial on the absence 
of evidence of an inservice injury and the fact that the 
earliest competent evidence of a right knee condition had 
been produced in December 1975, more than six years after the 
veteran's separation from active military service, when the 
veteran underwent a meniscectomy and was diagnosed with a 
torn right medial meniscus and right Baker's cyst.  The 
document that revealed this fact was a VA hospital summary 
dated in December 1975.

In denying the above claim for service connection, the record 
shows that the RO acknowledged that the service medical 
records included an April 1968 consultation for complaints of 
having struck the right knee once during service, "while 
running to get in line."  However, the RO explained that 
that service medical record also revealed that X-Rays 
obtained at that time had been negative and that the medical 
examination for separation had been "negative for the 
condition now at issue."

The veteran appealed the above denial of service connection 
in April 1976 and the Board denied the appeal in a decision 
that was dated in November 1976.  Thereafter, in the 
September 1995 rating decision hereby on appeal, the RO 
denied the veteran's request to reopen the claim for service 
connection for a right knee disorder after finding that the 
evidence that was submitted after the Board's November 1976 
decision was not new and material and, therefore, was 
insufficient to reopen the claim, as required by VA 
regulation.


The pertinent laws and regulations:

VA law and regulations provide that decisions by the Board are 
final unless the Chairman of the Board orders reconsideration 
or the Board, on its own motion, corrects an obvious error in 
the record.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§§ 20.1000, 20.1001, 20.1100 (1998).  Decisions by the Board 
disallowing a claim on appeal can only be re-opened upon the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

Analysis:

In the present case, the Board's decision of November 1976 is 
final, as per the above cited laws and regulations, and 
cannot be opened unless new and material evidence is 
presented.  Also, pursuant to the Court's decision in Evans, 
the evidence to be analyzed at this time is all the evidence 
that was produced after that last disallowance of the claim 
for service connection for a right knee disorder.

The evidence that was received after the November 1976 
Board's decision now includes duplicates of some of the 1968-
69 service medical records, duplicates of private medical 
records produced in 1973, duplicates of the report of a VA 
medical examination conducted in September 1969 and 
duplicates of the aforementioned VA discharge summary of 
December 1975.  All this evidence was already of record as of 
November 1976 and therefore cannot be considered to be both 
new and material. 

Additionally, the evidence associated with the record after 
November 1976 now includes copies of the reports of a March 
1982 VA Agent Orange medical examination, a February 1995 VA 
feet examination, a December 1995 skin examination, 1996 VA 
spine and rectum/anus examinations and an October 1996 PTSD 
examination.  It also includes copies of VA outpatient 
medical records reflecting medical treatment for conditions 
other than a right knee disorder between 1994 and March 1997.  
All this evidence is new, but clearly not material because 
none of it is pertinent to the issue of service connection 
for a right knee disorder.

The veteran has also submitted copies of the VA operation 
report reflecting the details of the aforementioned right 
knee surgery of December 1975.  This evidence, together with 
some of the VA outpatient medical records that were produced 
between 1995 and 1997, specifically those that reflect 
medical treatment for a right knee disorder, is all new, but 
not material, as it cannot be considered to bear directly and 
substantially upon the specific matter under consideration 
(in the sense that none of it addresses the specific question 
of whether the right knee disorder is indeed causally related 
to service) nor to be so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as required by 38 C.F.R. § 3.156(a) (1998).

In view of the above, the Board concludes that the veteran 
has failed in his duty to submit evidence that is new and 
material so as to warrant the reopening of the claim for 
service connection for a right knee disorder and its review 
on the merits.  The present appeal has failed, as it is 
hereby being denied and the claim remains unopened.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right knee disorder 
not having been submitted, the claim seeking that benefit has 
not been reopened and the appeal is therefore denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

